Citation Nr: 1133857	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-18 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for Sjögren's Syndrome manifested by joint arthralgias.

2.  Entitlement to an initial disability rating in excess of 10 percent for Sjögren's Syndrome manifested by dry eyes, decreased tear film, and punctate staining.

3.  Entitlement to a separate compensable disability rating for Sjögren's Syndrome manifested by a genitourinary disorder.

4.  Entitlement to a separate compensable disability rating for Sjögren's Syndrome manifested by a dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from April 2000 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously before the Board in April 2009 and June 2006 at which time it was remanded for additional development.  It is now returned to the Board. 

In a rating decision dated in March 2010, the RO granted an effective date of October 10, 2003, for the grant of entitlement to a 10 percent disabling rating for Sjögren's Syndrome with dry eyes, decreased tear film, and minimal superficial punctate staining in the right eye.  As the Veteran separated from service on October 10, 2003, this represents a complete grant of the benefit sought in regard to the Veteran's claim of entitlement to an effective date earlier than April 26, 2004, for the award of a 10 percent disability rating for Sjögren's Syndrome manifested by dry eyes, decreased tear film and punctate staining.  As such, this issue is no longer in appellate status and will not be considered below.

The issues of entitlement to a compensable disability rating for Sjögren's Syndrome manifested by a genitourinary disorder, entitlement to a compensable disability rating for Sjögren's Syndrome manifested by a skin disorder, and entitlement to a compensable disability rating for Sjögren's Syndrome manifested by a dental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 8, 2010, the Veteran's right and left ankle manifestations of Sjögren's Syndrome resulted in marked limitation of motion of the ankle.

2.  Beginning July 8, 2010, the Veteran's right and left ankle manifestations of Sjögren's Syndrome resulted in no more than moderate limitation of motion of the ankle.

3.  At no point during the period on appeal did the Veteran's ankle manifestations of Sjögren's Syndrome manifest ankylosis, os calcis, astragalus, or malunion.

4.  At no point during the period on appeal was the Veteran's Sjögren's Syndrome manifested by dry eyes decreased tear film, nor did punctate staining reveal any visual field impairment or muscle impairment or corrected central visual acuity of less than 20/20 in the right eye and 20/60 in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial 20 percent disability rating, and no higher, for right ankle manifestations of Sjögren's Syndrome, for the period prior to July 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, 4.119, Diagnostic Codes 5271, 7912 (2010).

2.  The criteria for a separate initial 10 percent disability rating, and no higher, for right ankle manifestations of Sjögren's Syndrome, for the period beginning July 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, 4.119, Diagnostic Codes 5271, 7912 (2010).

3.  The criteria for a separate initial 20 percent disability rating, and no higher, for left ankle manifestations of Sjögren's Syndrome, for the period prior to July 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, 4.119, Diagnostic Codes 5271, 7912 (2010).

4.  The criteria for a separate initial 10 percent disability rating, and no higher, for left ankle manifestations of Sjögren's Syndrome, for the period beginning July 8, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.71a, 4.119, Diagnostic Codes 5271, 7912 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for Sjögren's Syndrome manifested by dry eyes, decreased tear film, and punctate staining have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.84a, 4.119, Diagnostic Codes 6078, 7912 (2008, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial rating assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded VA medical examinations in August 2003, March 2005, October 2009, June 2010, and July 2010.

In April 2009 the Board remanded the Veteran's claims for additional treatment records to be obtained and associated with the claims file and for the Veteran to be afforded VA examinations.  Subsequent, pursuant to the Board's remand, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded VA medical examinations in October 2009, June 2010, and July 2010.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's April 2009 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sjögren's Syndrome Manifested by Joint Arthralgias

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent for Sjögren's Syndrome manifested by joint arthralgias.  The Veteran's Sjögren's Syndrome manifested by joint arthralgias is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7912-5025.

Diagnostic Code 7912 directs that pluriglandular syndrome is to be rated pursuant to the major manifestations.  The first four digits of the diagnostic code assigned indicate that the code for pluriglanduar syndrome was assigned and the second part of the code assigned, Diagnostic Code 5025, indicates that the major manifestation was determined to be fibromyalgia.  38 C.F.R. § 4.20.

With regard to the Veteran's claim of entitlement to a disability rating in excess of 10 percent disabling for Sjögren's Syndrome as manifested by joint arthralgias, as noted above, the Veteran suffers from symptoms of Sjögren's Syndrome impacting the wrists, knees, spine, neck and ankles.  However, as the Veteran is already in receipt of service connection benefits for the right wrist, left wrist, cervical spine, and lumbar spine, the Board finds that to award separate compensable disability rating for these joints based upon the Veteran's Sjögren's Syndrome would constitute pyramiding.  See 38 C.F.R. § 4.14.  As such, the Board will consider whether an award of separate compensable disability ratings for the Veteran's right knee, left knee, right ankle, and left ankle based upon the Veteran's Sjögren's Syndrome is warranted.

As to disabilities of the knees, under Diagnostic Code 5260 a noncompensable disability rating is for assignment when flexion is limited to 60 degrees, a 10 percent disability rating when flexion is limited to 45 degrees, a 20 percent disability rating when flexion is limited to 30 degrees, and a 30 percent disability rating for flexion limited to 15 degrees.  Under Diagnostic Code 5261, a noncompensable disability rating is also for assignment when extension is limited to 5 degrees, while a 10 percent disability rating is for assignment when extension is limited to 10 degrees, a 20 percent disability rating when extension is limited to 15 degrees, a 30 percent disability rating when extension is limited to 20 degrees, a 40 percent disability rating when extension is limited to 30 degrees, and a 50 percent disability rating when extension is limited to 45 degrees.  

Another potentially applicable regulation is Diagnostic Code 5257, under which a 10 percent disability rating would be warranted with evidence of slight recurrent subluxation or lateral instability.  A 20 percent disability rating would be warranted for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating would only be warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

As to the ankles, under Diagnostic Code 5271, the criterion for a disability rating of 10 percent is moderate limited motion of the ankle; and for 20 percent is marked limited motion of the ankle.  The normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2010).
The service treatment records reveal that in March 2001, the Veteran reported left and right wrist pain for 10 months.  She had cysts that come and go with pain always present.  She was diagnosed with probable ganglion cysts.  In April 2001, she presented with nodules on both wrists.  She reported pain with push-ups, grasping, and extending.  The diagnosis was ganglion cysts.  In July 2001, she  complained of constant wrist pain and was diagnosed with recurrent ganglion cysts.  In September 2001, she underwent an excisional biopsy of wrist ganglion cyst.  In a follow-up note dated in October 2001 the noted to be more restricted in flexion.  In February 2002, she was found to have reduced range of motion following removal of ganglion cyst.  In treatment notes dated in March 2002 and April 2002 following bilateral removal of ganglion cysts she was noted to have continued improvement.  X-ray examination of the wrists in December 2002 revealed the wrists to be normal.  In April 2003, she reported that she had a P-3 profile for her wrists.

In an April 2003 consultation note the Veteran reported bilateral wrist pain since 2000.  The bilateral upper extremities were noted to be symmetrical, with no gross atrophy, and no winging.  Manual muscle testing of the hand was 5/5 except for D1-5 opposition on the right which was 4-/5.  Reflexes were 2+.  Sensation was intact to light touch.  Tinel's test was negative on bilateral median and ulnar areas.  Palpation revealed multiple muscle bands.  Spine examination revealed decreased lumbar lordosis, gait slight with pes planus, manual muscle testing was 5/5 to include extensor hallucis longus, inversion/eversion.  Reflexes were 2+ and sensation was intact to light touch.  The sacroiliac and trochanters were nontender.  The Veteran was diagnosed with right greater than left wrist pain with mild carpal tunnel on the right as well as nonradicular back and neck pain.

In April 2003 and May 2003 rheumatology consultation notes the Veteran was noted to be undergoing an evaluation by the medical board due to her ganglion cysts and constant pain in both of her wrists.  She had difficulty lifting, performing pushups, and performing daily activities such as mopping, sweeping, and buffing, and also firing her weapon in the unsupported position.  She was noted to have been treated for a syncopal episode.  She reported no history of hair loss.  She stated that she always had dry mouth for the past year.  She denied visual problems but noted that her eyes seemed to stay red a lot and to burn.  She had no history of oral ulcerations.  She noted intermittent palpitations that began a year prior and resolved.  Her bowel habits were fine.  She reported a rash in the past in her left cubital region and the left thigh that resolved.  Her sleep habits were fine.  Her menses were regular.  She had no history of features suggestive of Raynauds.  Her appetite was good and her weight was stable.  She related that her breathing was fine.  She indicated that she had intermittent swelling in some of her joints and always felt fatigued.  Physical examination relevantly revealed that she had no ocular lesions, dry mucosa, no significant skin lesions except for pigmented scarring on the face from acne lesions in the past, full motion of the cervical spine, lumbar spine, shoulders, elbows, hands and wrists, status post ganglion cyst removal.  Her hips, knees, and ankles were normal.  The diagnosis was Sjögren's Syndrome.

In June 2001, the Veteran reported persistent ankle and wrist pain with a mass in the right wrist.  The diagnosis was ankle pain and wrist pain with ganglion cyst.  In July 2001, she complained of left ankle pain.  In a May 2003 Report of Medical History she reported ankle, knee, spine, and wrist pain.  In addition, she reported arthritis in her hands and loss of vision.

A Medical Board Summary dated in June 2003 reveals right wrist carpal tunnel syndrome and states that the Veteran was treated with a wrist brace and had noted episodes of wrist and arm numbness, particularly when she writes or does computer work.  The report reveals a diagnosis of Sjögren's Syndrome in service after being noted to have dry throat, dry eyes, and history of parotid swelling on the left.  The Veteran reported fatigue, and it was noted that the syndrome was associated with her right-sided carpal tunnel syndrome and may be the predominant cause of her right-sided carpal tunnel syndrome.  She was reported to require routine dental examinations and periodic monitoring of her clinical symptoms and laboratory values.  Physical examination revealed upper extremities to be symmetric with no gross atrophy or winging.  Muscle strengths were 5/5 except for the right hand digits to opposition which were 4-/5.  Reflexes were 2+ and sensation was intact to light touch.  Tinel's sign was negative on both medical and ulnar areas.  Palpation of the right wrist scar revealed a small neuroma that produced pain in the area.  The lower extremities revealed decreased lumbar lordosis.  Muscle strength was 5/5 and reflexes were 2+.  Sensation was intact to light touch and there was not tenderness in the sacroiliac, trochanter or the posterior superior iliac spine areas.  There was no evidence of alopecia or ocular lesions.  The mucosa appeared dry, but with oral lesions.  The cardiovascular and pulmonary systems were normal.  The skin revealed no significant lesions.  Examination of the joints revealed full motion of the cervical spine, shoulders, elbows, hands, and wrists.  There was full motion of the hips, knees, and ankles without evidence of synovitis.  Pes planus was noted bilaterally.  There was full range of motion of the lumbar spine.

The Veteran was diagnosed with chronic wrist pain bilaterally with the right greater than the left, unresponsive to treatment; chronic mechanical low back pain, non-radicular, not responding to treatment; carpal tunnel syndrome of the right wrist; Sjögren's Syndrome manifested by sicca syndrome and probably right carpal tunnel syndrome, documented by multiple abnormal rheumatology serologies, requiring medication; chronic neck pain, unresponsive to treatment; and stress incontinence.

In August 2003, the Veteran was diagnosed with Sjögren's Syndrome.

The Veteran was afforded a medical examination in August 2003.  She reported a bilateral wrist condition, carpal tunnel syndrome on the right; low back condition; Sjögren's Syndrome; chronic neck pain; urinary stress incontinence; and bilateral ankle condition.  She described that she had ganglion cysts removed from her wrists.  She indicated that she had pain with her right hand when typing for more than 30 minutes and that she must use two hands to carry a frying pan.  She had bilateral wrist pain when mopping or sweeping floors.  She could not carry anything greater than 10 pounds.  She had pain in the night.  She reported back pain since prior to entry into service, a recurrence of pain in 2001, and continued back pain since that time.  She indicated that she had a syncopal episode in February 2003 and that she was subsequently diagnosed with Sjögren's Syndrome.  She was treated with Hydroxy Chloroquine.  She added that she hurt her neck when she struck her head on a tent pole while bending over with a Kevlar helmet.  She reported having difficulties with stress incontinence since the end of basic training.  She reported that she fell off a 30 foot wall multiple times in basic training and that she injured her ankles.  She indicated that the X-rays taken were negative and that she was treated with crutches for two weeks.  She stated that she had bilateral ankle pain especially when weather changes.

Physical examination revealed the skin to be healthy in appearance and texture.  There were two surgical scars, one on either wrist, that were well healed without complication or deformity.  The mouth and throat revealed good dentition, tonsils present, moist mucous membranes without lesion, midline uvula, and tongue midline on protrusion.  The neck was supple, trachea was midline, there was no pain on palpation, there were no cervical nodes, there was no thyroid mass palpable, there were no carotid bruits, and there was no jugular venous distention.  Musculoskeletal system examination showed the Veteran to be right hand dominant.  There was a full range of motion in most joints except as indicated.  Posture and gait was normal, no kyphosis, lordosis, or scoliosis.  No swelling, redness, or deformity of any joint except as indicated.  Neurological examination revealed that the Veteran had a normal gait.  Coordination was normal, motor testing revealed Romberg negative, strong hand grasp, and strong foot dorsiflexion.  The Babinski test was negative and there was no ankle clonus.  Sensory examination showed two point discrimination sharp/dull.  X-rays revealed the suggestion of pes planus configuration bilaterally.

Examination of bilateral wrist pain/right carpal tunnel syndrome revealed decreased range of motion on right wrist flexion, extension, ulnar deviation, and radial deviation.  The Veteran had left wrist extension, ulnar and radial deviation and supination.  There was decreased intercessory muscle usage between her 2nd and 3rd digit of her left hand compared to the right.  There was a positive Tinel's on the right.  Neurovascualr status to the upper extremities was intact.  Deep tendon reflexes were 2+.  Nerve condition velocities were done in 2003 and revealed median nerve entrapment consistent with carpal tunnel syndrome.  The diagnosis was chronic wrist pain bilaterally right greater than left, unresponsive to surgical therapy and right wrist carpal tunnel syndrome.

Range of motion studies revealed right wrist range of motion of 50 degrees flexion, 35 degrees extension, 30 degrees ulnar deviation, 15 degrees radial deviation, 90 degrees pronation, and 90 degrees supination.  The ulnar deviation decreased to 12 degrees with 5 repetitions and there was a pain of 9 out of 10.

Range of motion studies revealed left wrist range of motion of 68 degrees flexion, 60 degrees extension, 32 degrees ulnar deviation, 12 degrees radial deviation, 90 degrees pronation, and 80 degrees supination.  The flexion decreased to 65 degrees with 5 repetitions.  There was pain of 6 out of 10 with flexion, 8 out of 10 with extension, and 2 out of 10 with radial deviation.

The conditions limited the Veteran's ability to type or write for prolonged periods of time.  Prognosis for civilian employment was good providing that she obtain necessary education and training that would position her in a job where her physical capabilities/limitations were optimally matched with the job demand.

Examination of the low back revealed decreased range of motion on extension and  flexion.  There was a negative straight leg raise, no paraspinal muscle spasms, and neurovascular status to the lower extremities was intact.   Deep tendon reflexes were 2+ and musculoskeletal strength was 5/5.  There was no ankle clonus.  There was Normal Babinski response bilaterally and strong dorsiflexion of the great toe bilaterally.  She was able to walk on her toes, heels, and tandem walk.  She was diagnosed with chronic low back pain unresponsive to treatment.  

Range of motion studies of the spine revealed cervical spine range of motion of 50 degrees of flexion, 50 degrees of extension, 30 degrees of right lateral, 30 degrees left lateral, 50 degrees of right rotation, and 50 degrees of left rotation.  There was no reduction or pain with repetitive motion.

Range of motion of the lumbar spine was 90 degrees of flexion, 10 degrees of extension, 35 degrees right lateral, 30 degrees of left lateral, 30 degrees of right rotation, 30 degrees of left rotation.  There was no reduction of range of motion with repetitive motion but there was pain of 5 out of 10 with extension and 7 out of 10 with left lateral.

Examination of Sjögren's Syndrome revealed complaints of dry throat, dry eyes, carotid swelling on the left, symptoms of fatigue and carpal tunnel syndrome.  Laboratory tests were positive for ANA, SSA, SSB, smooth muscle antibodies, hypocomplementemia, and elevated ESR.  The Veteran was diagnosed with Sjögren's Syndrome.

Chronic neck pain examination revealed decreased range of motion of the cervical spine, intact neurovascular status, deep tendon reflexes of 2+, musculoskeletal strengths of 5/5, and X-rays were within normal limits.  The Veteran was diagnosed with chronic neck pain unresponsive to treatment.  

Bilateral ankle examination revealed decreased range of motion of the bilateral ankles, left ankle inversion, negative anterior drawer test, neurovascular status of the lower extremities was intact and deep tendon reflexes were 2+.  Musculoskeletal strength was 5/5.  No degenerative joint disease was found on X-ray examination.  The Veteran was diagnosed with chronic bilateral ankle pain and pes planus.

Range of motion studies of the right ankle revealed 0 degrees dorsiflexion, 40 degrees of plantar flexion, 25 degrees of inversion, and 10 degrees eversion.  Repetitive motion did not decrease the range of motion but there was pain of 3 out of 10 with dorsiflexion.

Range of motion studies of the left ankle revealed 0 degrees dorsiflexion, 40 degrees of plantar flexion, 28 degrees of inversion, and 15 degrees eversion.  Repetitive motion showed a reduction to 25 degrees of inversion.  There was no pain.

X-ray of the knees in March 2005 revealed no abnormalities.  X-ray of the wrists were normal in March 2005.

A VA fibromyalgia examination report dated in March 2005 shows that the Veteran  reported arthralgias and dryness in the eyes and dry mouth since February 2003 and was diagnosed with Sjögren's Syndrome in February 2003.  She had been treated with Plaquenil.  She described current fatigue and stiffness in her neck and hands, arthralgias in multiple joints, and dryness improved with artificial saliva and pilocarpine drops.  Stiffness was worse in the morning than the evening and she never had any swelling of the joints.  She had some gastrointestinal upset symptoms secondary to her arthritis medications and takes omeprazole for her stomach.  She was noted to not be working but going to school full-time.  

Physical examination revealed no synovitis of the wrist joints or hands or any other joints.  She had no trigger point tenderness.  Strength was 5/5, grip was 5/5, and fine manipulations were normal.  She had healed scars on the dorsal surface of both wrists secondary to ganglion cyst removal.  There was a full range of motion of both wrists with dorsiflexion to 70 degrees, plamar flexion to 80 degrees, and no synovitis and no decreased range of motion on repetitive motion.  The diagnosis was Sjögren's Syndrome, stable with current regimen without any acute inflammation of the joints, and hypocalcemia on replacement with calcium tablets.

In a statement dated in June 2005 the Veteran reported that she had joint pain that was not allevaiated by the medication that she was prescribed.  She would have stiffness when waking up in the morning and additional joint pain in the evening.  The pain was noted to be so severe that she had trouble rolling over in bed.  She reported that the pain was manifest throughout her body from her neck, back, shoulders, buttocks, hips, wrists, thighs, knees, legs, and ankles.  The joints would swell in the fingers, ankles, knees, and wrists.  She stated that she had fatigue every day, and that she had to take several naps to alleviate the condition.  

In March 2004, the Veteran was noted to complain of dry mouth, dry eyes, hair loss with bald spots on the scalp.  She had pain in the neck, shoulders, wrists, hands, and knees.  There was no joint swelling and no skin rash on the face.  She treated with  Plaquenil and Celebrex.  Examination revealed no synovitis, no muscle tenderness, and no skin rash.

A rheumatology clinic note dated in January 2005 states that the Veteran continued to have arthralgias and dry eyes and dry mouth.  She was using artificial tears.  There was no Reynaud's and no synovitis of the hands, knees, or wrists.  There were no rashes and no current lymphadenopathy or swollen parotid gland.  X-rays of the shoulders, knees, cervical spine, hands, wrists were within normal limits.  The diagnosis was dry eyes and dry mouth and arthralgia.  

An April 2005 rheumatology note indicates that the Veteran had a history of Sjögren's Syndrome and reported doing "Ok" on Plaquenil and pilocarpine.  She was said to still have some dry mouth and dry eyes.  She also had arthralgias.  She reported stiffness in the morning for many hours.  There was no Raynauds or synovitis.  Examination revealed mildly dry mouth, no synovitis in the hands, knees, wrists, no rashes, and no current lymphadenopathy or swollen parotid glands.  X-rays of the shoulders, knees, cervical spine, hands, and wrists were within normal limits.  The diagnosis was dry eyes, dry mouth, and arthralgias.

A July 2005 rheumatology note indicates that the Veteran had Sjögren's Syndrome, and that she was taking Plaquenil, pilocarpine, methotrexate, and folic acid.  She  had improved joint pain and stiffness with methotrexate and had developed a rash.  

In August 2005, the Veteran was noted to have Sjögren's Syndrome with some pain in cervical and lumbosacral spine, ankles, and wrists partially relieved with medication.

An October 2005 rheumatology note indicates Sjögren's Syndrome but with no synovitis.

A July 2006 rheumatology note indicates very infrequent aches and pains, approximately 10 out of 10 in intensity, in her wrists, ankles, and knees, especially with inclement weather.  She was reported to be doing better.  There was no tenderness or synovitis in the extremities and the Veteran had full range of motion.  The diagnosis was Sjögren's Syndrome.

An April 2007 rheumatology note indicates that the Veteran had aching joints but did not report any significant stiffness or active synovitis.

A May 2008 rheumatology note states that the Veteran had no edema in the musculoskeletal system.  Metacarpophalangeal joints, proximal interphalangeal joints, wrist, distal interphalangeal, knee, ankle, metatarsophalangeal, interphalangeal toes, shoulder abduction,  and elbow were normal.

A March 2009 rheumatology note states that the Veteran reported some low back pain, wrist, ankle, and knee pain.  There was no morning stiffness and no swelling of the joints.  She noted more at the end of the day and reported dryness of the throat.  There was no musculoskeletal edema.  She was said to have normal metacarpal phalangeal joints, proximal interphalangeal joints, wrist, distal interphalangeal, knee, ankle, shoulder abduction, and elbow.

In a statement dated in June 2009, the Veteran reported fatigue that required three to four hour naps during the weekends.  During the week she sometimes had to take several days off of work to rest.  She would take vitamins and energy vitamin filled drinks to make it through the day.  She managed her throat symptoms with water and hard sugarless candies.  She reported pain and swelling in the joints and lymph node swelling.  She indicated that she used a heating pad, long baths, and Aleve to help alleviate the pain.  Sometimes she would meditate to manage the pain.  She would exercise to help cope with the joint pain.  She reported that her sight had decreased due to her dry eye condition due to Sjögren's Syndrome.  She would have trouble pronouncing words due to her dry throat.  She indicated that she had been told that she needed to have frequent dental examinations because her Sjögren's Syndrome related dry mouth would make her more prone to cavities.

A VA immune system examination report dated in October 2009 shows that the Veteran reported that her initial manifestations were more dryness of the mouth and throat.  She reported additional hair loss.  Her condition was noted to be stable and she was reported to be treated with immunosuppressive, methotrexate, and non-steroidal anti-inflammatory drugs.

The medical history revealed fatigue and arthralgia.  She would have exacerbations monthly that would last one day and more than 6 exacerbations in the prior year.  There were digestive symptoms, genitourinary symptoms, and eye symptoms.  There were no mouth ulcers, swollen, stiff, painful joints, lymphatic or blood symptoms, cardiac symptoms, respiratory symptoms, psychiatric symptoms, or ear symptoms.  There was aching pain in both knees, ankles, and low back.

Physical examination revealed no parasitic disease, jaundice, or anasarca.  The disease was noted to be present and active.  The range of motion of the joints involved was normal.  The diagnosis was Sjögren's Syndrome that resulted in decreased mobility and pain.  The Veteran was noted to be employed full-time.

A VA joints examination report dated in July 2010 shows that the Veteran reported that her joint pain would worsen with rainy weather and approaching storms.  Her joints were noted to all ache a little at night but that her wrists, knees, and ankles were the worst.

Review of the medical history of the wrists revealed no deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation, locking episodes, or effusions.  The wrists manifested pain, swelling, tenderness, and affected the motion of the joint.  Flare-ups were noted to be severe and to occur in rainy or cold weather lasting one or two days.

Review of the medical history of the knees revealed no deformity, giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation, locking episodes, or effusions.  The knees manifested pain, stiffness, weakness, tenderness, and affected the motion of the joint.  Flare-ups were noted to be severe and to occur weekly lasting hours.  

Physical examination revealed the Veteran to have an antalgic gait, there was objective evidence of abnormal weight bearing, and there was abnormal shoe wear.  There was no loss of a bone or part of a bone.  There were no recurrent shoulder dislocations and no inflammatory arthritis.  Summarily the Veteran had bilateral wrist pain at rest, tenderness of the right knee medially, and no instability, tendon abnormality or angulation of either ankle.

Range of motion of the left wrist was 60 degrees of dorsiflexion, 50 degrees of palmar flexion, 20 degrees of radial deviation, and 40 degrees of ulnar deviation.  There was no objective evidence of pain with active motion.  Range of motion of the right wrist was 70 degrees of dorsiflexion, 40 degrees of palmar flexion, 20 degrees of radial deviation, and 40 degrees of ulnar deviation.  There was no objective evidence of pain with active motion.  There was no additional limitation with repetitive motion and there was no objective evidence of pain following repetitive motion.

Range of motion of the left and right knee was 120 degrees of flexion and 0 degrees of extension.  There was no objective evidence of pain with active motion.  There was no additional limitation with repetitive motion and there was no objective evidence of pain following repetitive motion.  Flexion of the knees was noted to be slightly limited by obesity.

Range of motion of the left and right ankle was dorsiflexion to 50 degrees and plantar flexion to 30 degrees.  There was no objective evidence of pain with active motion.  There was no additional limitation with repetitive motion and there was no objective evidence of pain following repetitive motion.

The diagnosis was joint pain associated with Sjögren's Syndrome.  The symptoms were noted to have significant effects on the Veteran's usual occupation through decreased mobility and lack of stamina, weakness, fatigue, and pain.  This resulted in increased absenteeism.  There were effects of the problem on the Veteran's usual daily activities.  It had a mild effect on the Veteran's chores, shopping, recreation, travel; a moderate effect on exercising; and a severe effect on sports.

As Diagnostic Code 7912 instructs that the disability is to be rated based upon its major manifestations, the Board finds that separate compensable disability ratings are warranted for the Veteran's affected ankle joints.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

In regard to the Veteran's right knee manifestation of her Sjögren's Syndrome, during the entire period on appeal the Veteran complained of joint symptoms.  At no point during the period on appeal did the Veteran's right knee manifest flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or instability.  In addition, examination reports do not reveal any objective evidence of painful motion of the right knee or any reduction of range of motion after repetition of the range of motion.  As such, the Board finds that the Veteran is not entitled to a separate compensable disability rating for right knee manifestations of Sjögren's Syndrome.

As to the Veteran's left knee manifestation of her Sjögren's Syndrome, during the entire period on appeal the Veteran complained of joint symptoms.  At no point during the period on appeal did the Veteran's left knee manifest flexion limited to 45 degrees or less, extension limited to 10 degrees or more, or instability.  In addition, examination reports do not reveal any objective evidence of any painful motion of the left knee or any reduction of range of motion after repetition of the range of motion.  As such, the Board finds that the Veteran is not entitled to a separate compensable disability rating for left knee manifestations of Sjögren's Syndrome.

The Board notes that consideration of Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 is not warranted in regard to the Veteran's knee manifestations of Sjögren's Syndrome as her knees do not manifest any ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

As to the Veteran's right ankle manifestation of her Sjögren's Syndrome, during the entire period on appeal she reported joint symptoms.  In August 2003, the right ankle manifested 0 degrees of dorsiflexion representing marked limitation of motion.  However, upon examination on July 8, 2010, the right ankle manifested 50 degrees of dorsiflexion and 30 degrees of plantar flexion, representing no more than a moderate limitation of motion.  As the Veteran's right ankle manifested marked limitation of motion for the period prior to July 8, 2010, the Board finds that entitlement to an initial 20 percent disability rating is warranted for right ankle manifestations of Sjögren's Syndrome.  However, as the Veteran's ankle does not manifest any ankylosis prior to July 8, 2010, entitlement to a disability rating in excess of 20 percent disabling is not warranted.  Beginning July 8, 2010, the right ankle manifested no more than a moderate limitation of the range of motion as indicated by plantar flexion to 30 degrees out of 45 degrees.  As such, for the period beginning July 8, 2010, the Board finds that entitlement to a 10 percent disability rating is warranted for right ankle manifestations of Sjögren's Syndrome.  For the period beginning July 8, 2010, the Veteran's right ankle does not manifest ankylosis, os calcis, astragalus, or malunion.  As such, entitlement to a disability rating in excess of 10 percent, for the period beginning July 8, 2010, for the right ankle manifestations of  Sjögren's Syndrome, is not warranted.

As to the Veteran's left ankle manifestation of her Sjögren's Syndrome, during the entire period on appeal the Veteran reported joint symptoms.  In August 2003, the left ankle manifested 0 degrees of dorsiflexion representing marked limitation of motion.  However, upon examination on July 8, 2010, the left ankle manifested 50 degrees of dorsiflexion and 30 degrees of plantar flexion, representing no more than a moderate limitation of motion.  As the Veteran's left ankle manifested marked limitation of motion for the period prior to July 8, 2010, the Board finds that entitlement to an initial 20 percent disability rating is warranted for left ankle manifestations of Sjögren's Syndrome.  However, as the ankle does not manifest any ankylosis prior to July 8, 2010, entitlement to a disability rating in excess of 20 percent is not warranted.  Beginning July 8, 2010, the left ankle manifested no more than a moderate limitation of the range of motion as indicated by plantar flexion to 30 degrees out of 45 degrees.  As such, for the period beginning July 8, 2010, the Board finds that entitlement to a 10 percent disability rating is warranted for left ankle manifestations of Sjögren's Syndrome.  For the period beginning July 8, 2010, the Veteran's left ankle does not manifest ankylosis, os calcis, astragalus, or malunion.  As such, entitlement to a disability rating in excess of 10 percent for the period beginning July 8, 2010, for the left ankle manifestations of Sjögren's Syndrome, is not warranted.

The Board notes that consideration of Diagnostic Codes 5270, 5272, 5273, and 5274 is not warranted in regard to the Veteran's ankle manifestations of Sjögren's Syndrome as her ankles do not manifest any ankylosis, os calcis, or astragalus and the Veteran has not undergone an astragalectomy.

Sjögren's Syndrome Manifested by Dry 
Eyes, Decreased Tear Film, and Punctate Staining

The Veteran seeks entitlement to an initial disability rating in excess of 10 percent for Sjögren's Syndrome manifested by dry eyes, decreased tear film, and punctate staining.  The Veteran's Sjögren's Syndrome manifested by dry eyes, decreased tear film, and punctate staining is rated as 10 percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7912-6078.

Diagnostic Code 7912 directs that pluriglandular syndrome is to be rated pursuant to the major manifestations.  The first four digits of the diagnostic code assigned indicate that the code for pluriglanduar syndrome was assigned and the second part of the code assigned, Diagnostic Code 6078, indicates that the major manifestation was determined to be impairment of central visual accuity.  38 C.F.R. § 4.20.

During the pendency of this appeal, the criteria used for rating visual acuity impairment and visual field defects were amended, effective December 2008.  The new criteria are only applicable to claims filed on or after the change.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed her claim in April 2004.

Eye impairment is rated on the basis of impairment of central visual acuity.  Diagnostic Codes 6061-6079 contain the criteria to evaluate impairment of central visual acuity.  A noncompensable disability rating is warranted for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  38 C.F.R. § 4.84a, (2008).

Impairment of visual acuity is rated under Table V and Diagnostic Codes 6061-6079.  38 C.F.R. § 4.83a (2008).  Visual acuity is rated based on best corrected distant vision.  38 C.F.R. § 4.75 (2008).

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity in both eyes is 20/70; (2) corrected visual acuity in one eye is 20/100 and the other eye is 20/70; (3) corrected visual acuity in one eye is 20/200 in one eye and 20/50 in the other eye; (4) corrected visual acuity in one eye is 15/200 and 20/50 in the other eye; (5) corrected visual acuity in one eye is 10/200 and 20/40 in the other eye; (6) corrected visual acuity in one eye is 5/200 and 20/40 in the other eye ; or (7) blindness of one eye and corrected vision to 20/40 in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6076, 6077, 6078 (2008).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and 20/70 in the other eye; (2) corrected visual acuity of one eye is to 15/200 and 20/70 in the other eye; (3) corrected visual acuity in one eye is to 10/200 and 20/50 in the other eye; (4) corrected visual acuity is to 5/200 in one eye and 20/50 in the other eye; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/50 and 20/40, respectively, in the other eye.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 6070, 6073, 6076 (2008).

A 50 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076, 6078 (2008).

A 60 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2008).

A 70 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/200; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/200; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/200; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/200; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

An 80 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 15/200 and the other eye is 15/100; (2) corrected visual acuity of one eye is to 10/200 and the other eye is to 15/200; (3) corrected visual acuity of one eye is to 5/200 and the other eye is to 15/200; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 15/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 90 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 10/200 and the other eye is 10/100; (2) corrected visual acuity of one eye is to 5/200 and the other eye is to 10/200; or (3) blindness or anatomical loss of one eye and corrected vision in the other eye to 10/200.  38 C.F.R. § 4.84a, Diagnostic Codes 6064, 6068, 6072, 6075 (2008).

A 100 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) corrected visual acuity of one eye is to 5/200 and the other eye is 5/100; (2) blindness or anatomical loss of one eye and corrected vision in the other eye to 5/200; or (3) blindness or anatomical loss of both eyes.  38 C.F.R. § 4.84a, Diagnostic Codes 6061, 6062, 6063, 6067, 6071 (2008).

In a May 2003 treatment note the Veteran was indicated to have Sjögren's Syndrome and that her eyes had been more dry appearing since the prior visit.

As noted above, a Medical Board Summary dated in June 2003 reveals that the Veteran has dry eyes.

Medical examination in August 2003 revealed the pupils were equal and reactive to light.  Extraoccular movements were intact.  There were no periorbital redeness or swelling.  Fundoscopic examination without dilation revealed no hemorrhages/exudates/AV nicking or papilledema.

In March 2005 the Veteran was afforded a VA C&P eye examination.  The Veteran reported that she had Sjögren's Syndrome and had dry eye symptoms including burning and tearing.  She used artificial tears four times a day that cleared the symptoms.  Physical examination revealed corrected vision of 20/20 in the right eye and 20/60 in the left eye.  Pinholes were 20/20 in the left eye.  Pressures were 13 in the right eye and 15 in the left.  There was no relative afferent papillary defect.  External examination was essentially normal and slit lamp examination of the anterior segment revealed a decreased tear film in both eyes.  The cornea had very minimal superficial punctate staining in the right eye, and the left eye was clear.  The anterior chamber was deep and quiet, the iris was normal and the lenses were clear.  The diagnosis was Sjögren's Syndrome with dry eyes, decreased tear film, minimal superficial punctate staining in the right eye.  The symptoms were noted to be controlled with artificial tears.

The Veteran reported in a statement dated in June 2005 that her eyes were very sensitive to light since she was prescribed Plaquenil to treat her Sjögren's Syndrome.  She stated that her eyes were always red, dry, and burning.  The artificial tears were noted to alleviate the condition very little and that the redness never goes away.  

A March 2005 ophthalmology note indicates that the Veteran had dry eyes and sensitivity to bright light for two years since starting hydroxychloroquin.  

An May 2005 ophthalmology note indicates history of Sjögren's Syndrome and that the Veteran was taking Plaquenil and pilocarpine.  She was noted to have recently started taking methotrexate and folic acid.  She denied ocular problems.  Examination revealed that there was no evidence of toxicity from the medication.

A November 2005 ophthalmology note indicates that the Veteran had Sjögren's Syndrome and that she had been taken off of Plaquenil.  There was no evidence of toxicity from the medication.  She was noted to be doing well with refresh tears.

A March 2006 ophthalmology note indicates that the Veteran's eyes were getting drier, that artificial tears were not working, and that gel was not doing much good.

A February 2007 ophthalmology note indicates that the Veteran had dry eye and was continued on Restasis.  An October 2007 ophthalmology note indicates dry eyes and no complaints.  She was again continued on Restasis.  A March 2008 ophthalmology note indicates cornea decreased rear lake in each eye.  The diagnosis was dry eyes and Sjögren's Syndrome.

A March 2009 ophthalmology note indicates dry eyes with no complaints, and she was continued on Restasis.  There was arteriolar narrowing but graphed vitals were reported to be okay in her chart.  The diagnosis was Sjögren's Syndrome.

In a statement dated in June 2009 the Veteran reported that she would treat her dry eyes with Restasis and Refresh eye gel.  

In October 2009, the Veteran was afforded a VA immune system examination during which she was said to have eye dryness that was controlled with eye drops.  

A VA eye examination report dated in June 2010 shows that the Veteran was noted to have dry eyes due to Sjögren's Syndrome.  She reported improvement with the use of Restasis and the eyes were less red than they were in the past.  She reported using artificial tears and tinted spectacles.  The medical history revealed dryness and a visual symptom of glare in both eyes.  Physical examination revealed no diplopia, normal funduscopic examination of the right and left eye.  Visual acuity was corrected to 20/20 in both eyes.  There was no corneal disorder that resulted in severe irregular astigmatism.  There was no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  There was not more than 3 diopters of spherical correction between the eyes.  Slit lamp examination of the right and left eye revealed lids and lacrimal within normal limits, sclera/conjunctiva quiet, cornea with no stain and low tear lake, anterior chamber was quiet three, the iris within normal limits, the lens were clear, and eye lens were intact.  Tonometry exam revealed eye pressure of 16 bilaterally.  There were no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  There was no afferent papillary defect and the confrontational visual field was full.  The diagnosis was dry eyes secondary to Sjögren's Syndrome with no significant effects on her usual occupation and mild effects on her daily activities.

The Board finds that entitlement to a disability rating in excess of 10 percent for Sjögren's Syndrome manifested by dry eyes, decreased tear film, and punctate staining is not warranted.  Initially, the Board notes that the Veteran's eyes do not manifest any visual field impairment or muscle impairment and, therefore, consideration of the criteria for a higher disability rating pursuant to a defect of the visual field or muscle defect is not warranted.  See 38 C.F.R. §§ 4.76, 4.77.

As to the Veteran's impairment of visual acuity, at no point during the period on appeal did the Veteran's eyes manifest a corrected central visual acuity of worse than 20/20 in the right eye and 20/60 in the left eye and, upon examination in June 2010, the Veteran was found to have a corrected central visual acuity of 20/20 in both eyes.  As entitlement to a disability rating in excess of 10 percent requires central visual acuity if 20/70 or worse in at least one eye, entitlement to an disability rating in excess of 10 percent for Sjögren's Syndrome manifested by dry eyes, decreased tear film, and punctate staining is denied.

Extraschedular consideration

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular disability rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

There are no aspects of the Veteran's joint manifestations and eye manifestations of Sjögren's Syndrome that are not contemplated by the schedulare criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected manifestations of Sjögren's Syndrome at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has been noted as of July 2010 to be employed fulltime and there is no indication of frequent periods of hospitalization related to the Veteran's Sjögren's Syndrome.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Finally, the Veteran has indicated that she is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial disability rating of 20 percent for the period prior to July 8, 2010, for right ankle manifestations of Sjögren's Syndrome is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent for the period beginning July 8, 2010, for right ankle manifestations of Sjögren's Syndrome is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 20 percent for the period prior to July 8, 2010, for left ankle manifestations of Sjögren's Syndrome is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating of 10 percent for the period beginning July 8, 2010, for left ankle manifestations of Sjögren's Syndrome is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 10 percent for Sjögren's Syndrome manifested by dry eyes, decreased tear film, and punctate staining, is denied.


REMAND

The Board notes that upon VA medical examination in October 2009 the examiner noted that the Veteran had vaginal dryness as a genitourinary manifestation of her Sjögren's Syndrome.  However, the examiner provides no further information regarding the Veteran's genitourinary manifestations.  As such, given this statement by the VA examiner and the absence of any evidence of additional development efforts, VA is obligation to provide another examination that adequately addresses the Veteran's genitourinary manifestations of Sjögren's Syndrome.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123- 24 (1991); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In a statement dated in June 2009, the Veteran states that she requires routine dental examinations due to the reduction of her ability to produce saliva due to her Sjögren's Syndrome.  In a May 2003 treatment note regarding the Veteran's Sjögren's Syndrome, she was noted to require routine dental examinations.  VA treatment records dated in 2008 reveal that she underwent dental examination and a subsequent tooth extraction due to an abscessed tooth.  To date the Veteran has not been afforded a VA medical examination regarding any dental manifestations of her Sjögren's Syndrome.  As such, the Board finds it necessary to remand this manifestation for the Veteran to be afforded a VA medical examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Since the claims file is being returned it should be updated to include VA treatment records compiled since April 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain VA medical records pertaining to the Veteran that are dated since April 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  The RO/AMC shall then arrange for the Veteran to undergo an appropriate VA examination to determine the current nature and severity of the Veteran's genitourinary manifestations of Sjögren's Syndrome, including vaginal dryness.  The claims file must be made available to and reviewed by the examiner.  All indicated studies shall be performed, and all findings should be reported in detail.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

3.  The RO/AMC shall then arrange for the Veteran to undergo an appropriate VA examination to determine the current nature and severity of any dental manifestations of the Veteran's of Sjögren's Syndrome.  The claims file must be made available to and reviewed by the examiner.  All indicated studies shall be performed, and all findings should be reported in detail.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


